 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
     United States of America,               Case No. 8:19-cv-02225 JLS-DFM
12
13             Petitioner,                   Order to Show Cause

14                   v.
15
   Ronald J. Channels, President of
16 Channels & Channels, Inc.,
17
              Respondent.
18
19
20
21
22
23
24
25
26
27
28
                                         1
 1        Based upon the Petition to Enforce Internal Revenue Service
 2   Summons, Memorandum of Points and Authorities, and supporting
 3   Declaration, the Court finds that Petitioner has established a prima facie
 4   case for judicial enforcement of the subject Internal Revenue Service (IRS)
 5   summons. See United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 255,
 6   13 L.Ed.2d 112, 119 (1964).
 7        IT IS ORDERED that Respondent appear before this District Court of
 8   the United States for the Central District of California, at the following date,
 9   time, and address, to show cause why the production of books, papers,
10   records, and other data demanded in the subject IRS summons should not be
11   compelled:
12
13   Date:             Friday, February 7, 2020
14   Time:               10:30 a.m.
15   Courtroom:          10A
16   Address:          Ronald Reagan Federal Building and United States
17                     Courthouse
18                     411 West Fourth Street, Santa Ana, California, 92701
19
20
21        IT IS FURTHER ORDERED that copies of the following documents
22   be served on Respondent (a) by personal delivery, (b) by leaving a copy at
23   Respondent’s dwelling or usual place of abode with someone of suitable age
24   and discretion who resides there, or (c) by certified mail:
25           1. This Order; and
26           2. The Petition, Memorandum of Points and Authorities, and
27                accompanying Declaration.
28
                                            2
 1   Service may be made by any employee of the IRS or the United States
 2   Attorney’s Office.
 3        IT IS FURTHER ORDERED that within ten (10) days after service
 4   upon Respondent of the herein described documents, Respondent shall file
 5   and serve a written response, supported by appropriate sworn statements, as
 6   well as any desired motions. If, prior to the return date of this Order,
 7   Respondent files a response with the Court stating that Respondent does not
 8   oppose the relief sought in the Petition, nor wish to make an appearance,
 9   then the appearance of Respondent at any hearing pursuant to this Order to
10   Show Cause is excused, and Respondent shall comply with the summons
11   within ten (10) days thereafter.
12        IT IS FURTHER ORDERED that all motions and issues raised by
13   the pleadings will be considered on the return date of this Order. Only those
14   issues raised by motion or brought into controversy by the responsive
15   pleadings and supported by sworn statements filed within ten (10) days after
16   service of the herein described documents will be considered by the Court.
17   All allegations in the Petition not contested by such responsive pleadings or
18   by sworn statements will be deemed admitted.
19        IT IS SO ORDERED.
20        DATED: November 27, 2019
21
                                             ___________________________________
22
                                             Hon. Josephine L. Staton
23                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                            3
